Seevers, J.
I. The indictment was found under section 3911 of the Code, which provides: “If any person buy, receive, or aid in concealing, any stolen goods, or any property the stealing of which is declared to be larceny, or property obtained by robbery or burglary, knowing the same to have been so obtained, he shall be punished,” etc. It is said the indictment is insufficient because it does not charge that the “ defendant obtained the propérty by burglary.” The crime defined by the statute may be committed by receiving stolen property knowing it to be such, or by knowingly receiving *385property which has been obtained by means of burglary or robbery. It is not essential that the properly be obtained' by burglary or robbery, but if it was obtained by stealing it, this is sufficient if it was received with knowledge of the theft. The word “burglariously,” as used in the indictment, may therefore be rejected as surplusage. In addition to this, if a person “ feloniously and burglariously” steals property, he is clearly guilty, in our opinion, of larceny; and therefore the objection urged to the indictment, is not well founded. It follows that the first instructions asked by the defendant was properly refused. The instructions given are clearly correct, in our opinion; and therefore the judgment must be
Affirmed.